DETAILED ACTION
This Office Action is in response to application filed on Nov. 20, 2020.
Claims 1-11 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Jimmy Shih (Reg. No. 64,041) on 06/06/2022 to place the claims in the condition for allowance.
In the claims filed on 11/20/2020, further amend as below:
1. (Current Amended) A method for executing a Docker image under protection, incorporated with a Docker server being improved and the Docker image, comprising: 

a) receiving a container creating instruction by the Docker server and obtaining the Docker image corresponding to the container creating instruction; 

b) determining whether the Docker image is an extended image, wherein the extended image comprises an extended field and an original field; 

c) reading a protection column in the extended field of the Docker image when the Docker image is determined to be the extended image; 

d) determining whether the Docker image is a protected image according to content of the protection column; 

e) obtaining a supportive operating system of the Docker image when the Docker image is determined to be the protected image; 

f) replacing content of an environment column in the original field of the Docker image with the supportive operating system; and 

g) executing the Docker image according to content of the original field for correspondingly creating a Docker container after the step f) and preventing the improved Docker server and the extended image from being executed by an unauthorized host; 

wherein the step d) comprises: determining that the Docker image is the protected image if a pre-determined ID of the Docker image is recorded in the protection column, and determining that the Docker image is a non-protected image if the pre-determined ID is unrecorded in the protection column.

2. (Cancelled)

3. In line 1, change “The method in claim 2” to “The method in claim 1”

4. In line 1, change “The method in claim 2” to “The method in claim 1”

5. In line 1, change “The method in claim 2” to “The method in claim 1”

6. In line 1, change “The method in claim 2” to “The method in claim 1”


Allowable Subject Matter
Claims 1 and 3-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “b) determining whether the Docker image is an extended image, wherein the extended image comprises an extended field and an original field; c) reading a protection column in the extended field of the Docker image when the Docker image is determined to be the extended image; d) determining whether the Docker image is a protected image according to content of the protection column; wherein the step d) comprises: determining that the Docker image is the protected image if a pre-determined ID of the Docker image is recorded in the protection column, and determining that the Docker image is a non-protected image if the pre-determined ID is unrecorded in the protection column” as recited in independent claim 1. Claims 3-11 are considered allowable by virtue of their dependence on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191